PER CURIAM.
The Department of Corrections appeals from that portion of a final order of the Career Service Commission which directs that “any and all documents in the [employee’s] personnel files with the Agency relating to this appeal and the subject matter thereof ... shall be removed therefrom and placed in an unsealed envelope, which is to be mailed to this Commission’s office in Tallahassee for filing in this cause within thirty (30) days from the Agency’s receipt of a copy of this Order, .... ” We find our recent opinion in Florida Department of Law Enforcement v. Hinson, 429 So.2d 723 (Fla. 1st DCA 1983) to be directly controlling and accordingly REVERSE.
ERVIN, C.J., and MILLS and LARRY G. SMITH, JJ., concur.